Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the communication, filed 11/9/21.
Applicant elected to prosecute claims 6-10.  Claims 1-5 and 11-20 are non-elected.
The IDS, filed 7/9/20, has been considered.
Response to Election/Restriction
Applicant's election with traverse of claims 6-10 in the reply filed on 11/9/21 is acknowledged.  The traversal is on the ground(s) that the different groups will not present an undue burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search. Claims 1-5 are for a storage system for processing write command based on the classification of the data.  Claims 6-10 are for a method of handling write overlaps implementing the use of different buffers storing different types of data upon detection of a cache collision.  Claims 6-10 are geared toward buffer storage management.  The restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 6-10 are allowable.
The prior art does not teach the combinations of the claimed method of handling write overlap data streams, comprising: receiving data to a controller in a sequence; detecting a cache collision of the data; classifying the data as overlap data, random data, or sequential data; writing 
Conclusion
This application is in condition for allowance except for the presence of claims 1-5 and 11-20 directed to an invention non-elected with traverse in the reply filed on 11/9/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138